Russell, C. J.
Where goods sold on a written contract specifying the future date when they are to be paid for are duly delivered by the seller to the carrier by whom delivery is to be made, the seller has, so complied with his contract as to be entitled to recover the price of the goods. This right is not defeated by reason of the fact that the seller, after shipping the goods, may have written to the buyer that he would draw for the money at a time earlier than that specified in the contract, and for that reason the buyer refused to take the goods from the carrier. The buyer’s duty was to take the goods, as the letter from the seller could not have the effect of making the buyer pay for the goods sooner than 'the time specified in the contract, unless he voluntarily chose to honor the draft. Judgment reversed.